Citation Nr: 0113876	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-21 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran had honorable active service from October 1966 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Denver, Colorado.  In that decision, the RO established 
service connection and assigned a 10 percent evaluation for 
PTSD.  In an August 2000 rating decision, the RO confirmed 
and continued the 10 percent evaluation for PTSD, and denied 
entitlement to total disability due to individual 
unemployability.  The veteran has not appealed the denial of 
TDIU.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and VA's duty to 
notify and assist the veteran has been satisfied.

2.  Service-connected PTSD has resulted in no more than mild 
social and industrial impairment with mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during the periods of 
significant stress, or symptoms controlled by continuous 
medication.  

3.  The veteran has been unemployed for a significant period 
due to being on strike from his job as a steelworker.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal no evidence of 
psychiatric problems.  Service personnel records do reflect 
combat service in Vietnam; his DD-214 reveals that he was 
awarded the Combat Infantry Badge and the Vietnam Campaign 
Medal with device, among others.  

The veteran first received treatment at a VA mental health 
facility in July 1998.  On the intake assessment, he reported 
that he was depressed, had been having problems for years and 
was just now admitting how severe his problems were.  He 
denied being previously treated for depression and was on no 
medication for mental health problems.  He denied suicidal 
ideations or previous attempts.  It was noted that he had had 
a DUI in the late 1980s and was court ordered to take 
Antabuse.  He denied drinking in the military but reported 
using marijuana, which he said he quit using after his 
daughter was born.  He admitted that he usually drank to 
intoxication, with his last episode one week earlier.  

In the July 1998 initial intake assessment, the veteran 
denied current, pending, legal problems for alcohol use.  His 
family history was reported as including a normal childhood 
and close family.  He had 12 years of education.  He had been 
married three times, with his third marriage a common law 
marriage lasting 12 years.  His only legal problems currently 
stemmed from trying to recoup losses from a house fire and an 
insurance settlement for a motor vehicle that had been 
wrecked.  Occupationally, he was a striking steelworker on 
unemployment compensation and was working minimum wage as a 
car wash attendant.  He liked to go fishing, but could no 
longer afford to.  His current leisure activities were 
watching TV or going drinking.  His Vietnam history was noted 
to include having been assigned as a truck driver delivering 
ammunition to the troops, with involvement in combat.  

On the intake mental status examination in July 1998, the 
veteran's mood was slightly depressed, with flattened affect.  
He wore very dark sunglasses throughout the interview as if 
trying to avoid eye contact.  He did lack some insight as to 
the extent of his alcohol problem and did not always use good 
judgment in this regard as well.  Facial expression was 
fixed, and speech quality was normal with no abnormal rate 
noted.  Conversation was logical and the veteran was 
oriented.  No delusional or bizarre thought processes were 
noted.  He was able to remember one President prior to the 
current one.  He demonstrated short-term memory problems with 
no alterations in long term memory.  The 
assessment/interpretation was that he presented with 
depressed mood, and likely had problems with PTSD, which 
would be determined in the next visit after screening for 
this.  He was not a danger to himself or others currently.  
It was presumed that he could benefit from both medication 
and psychotherapy based on PTSD screen results.  Alcohol use 
was also a problem to be addressed in the future.  The 
diagnoses on the intake assessment included an Axis I Major 
Depressive Disorder and a Global Assessment of Functioning 
(GAF) score of 45.  The plan was to follow up and complete 
the PTSD screen and assess at that time for appropriate 
medication therapy and other treatment.

Follow up treatment records reveal that in early August 1998, 
the veteran reported feeling sad most of the past year.  It 
was noted that he had completed a PTSD screen and listed 
activities that occurred both before and after his enlistment 
that had resulted in post-trauma response.  After Vietnam, he 
had been attacked by three men in a bar; within the last few 
months he had had a fire in his house while he was asleep in 
it; he had been in motor vehicle accidents before and after 
his enlistment; and he had been threatened and saw injuries 
and death while in Vietnam.  He reported that his combat 
experiences had left him feeling "shell shocked."  The 
veteran reported that he had disturbing thoughts, images and 
memories and that he was distant and cut off from other 
people.  It was also reported that he was super-alert, 
watchful and on guard most of the time.  His answers to 
certain questions were consistent with alcohol dependence.  
On the next day, the following initial diagnoses were noted: 
Axis I - PTSD, alcohol dependence and major depressive 
disorder, recurrent, moderate.  His GAF was 48.  A treatment 
plan was set to improve the veteran's mental health status, 
to include management of every-day stressors, decrease 
depressive symptoms, maintain sobriety from alcohol, and 
avoid acute hospitalizations.  Accomplishment date was set 
for January 1999.  On follow-up two weeks later in August 
1998, the veteran reported feeling tense and "shaky" ever 
since starting Prozac.  He was also planning to start a 
stressor statement, having contacted a service 
representative.  The assessment was ineffective coping 
related to PTSD.  The veteran was to return in two weeks to 
finish his stressor statement.  

Subsequent VA outpatient records from September 1998 through 
October 1998, note that the veteran continued working through 
the paperwork process of applying for compensation, and was 
working on his stressor statement throughout this time 
period.  

In October 1998 the veteran underwent a VA psychiatric 
examination.  The examiner reviewed the claims file and noted 
the veteran's service history, including several stressful 
experiences in Vietnam.  A recent history of the veteran 
seeking counseling in Pueblo for the past two months was 
given; this was said to be the first time he received 
counseling.  Recent problems included being on strike for one 
year at a steel company, with subsequent financial problems.  
He gave a recent history of having worked briefly at a car 
wash for three months, but was let go.  Otherwise, his work 
history was noted to have mostly been with the same steel 
company for 28 years, with lay offs a few times during this 
employment.  He gave a history of three marriages with the 
first ending due to his staying out too much and the second 
involving too many conflicts.  He was currently married to 
his third wife for 12 years.  

At the October 1998 examination, the veteran described 
getting up at 6:30, picking his wife up at work, and then 
spending the rest of the day doing household chores, watching 
TV or going down to the union hall to check on the gossip or 
to picket when assigned picket duty.  He and his wife would 
go out for a late supper and he would take her to work around 
11:00 p.m.  The veteran then would go to sleep, reporting 
that his sleep was "real good," although he was 
occasionally awakened by heartburn.  His appetite was good 
and weight was stable.  He described having occasional crying 
spells, but nothing sustained.  He did not feel helpless or 
hopeless, and denied suicidal ideation.  He was able to enjoy 
himself, although he had to give up most of his hobbies due 
to his financial state.  He reported having occasional bad 
dreams.  He described most of his acquaintances as Vietnam 
veterans, but stated that they did not talk much about the 
war.  He reported that when he first returned in 1970, he had 
difficulty with people approaching him from behind without 
warning and one time struck his sister in law.  He also 
described having difficulty with loud noises, and that once 
he reacted to a blast furnace noise by diving under a truck.  
The veteran that he did not like being in crowds, although he 
found himself in crowds at bars and pool halls.  

He gave a history of having used marijuana, LSD and mescaline 
after he returned from the war but stopped around 1982.  He 
also drank more heavily at that time, but had since stopped, 
having had some DUIs in the 1970s and a detoxification in the 
1980s.  He denied attending church on a regular basis.  He 
admitted to having some friends and one close friend.  He 
enjoyed fishing and could not afford to do much else.  He 
watched sports on television.  He talked easily about his 
experiences as a truck driver and described being ambushed as 
well as other experiences in Vietnam.  He described still 
harboring strong feelings about oriental people, but 
indicated that he was not bothered by Filipino friends.  He 
indicated that he was unaware of running into any "gooks" 
in Pueblo and did not know what he would do if he did.  

On the October 1998 mental status examination, the veteran 
was noted to be casually dressed, somewhat obese, and looking 
his stated age.  He spoke in a goal-oriented fashion.  His 
affect was slightly constricted to sadness and helplessness 
and was appropriate to content.  There were no soft signs of 
psychosis and no pressure or tangentially to his speech.  
There were no frank delusional or hallucinatory experiences.  
Cause and effect thinking were maintained, and the veteran 
used language abstractly.  There was no suicidal or homicidal 
ideation elicited.  On formal testing he could estimate the 
passage of time during the interview.  He was oriented to 
time, place and person.  Recent and remote memory was grossly 
intact, and his judgment seemed adequate.  He was noted to 
have alcohol on his breath, but denied drinking.  He seemed 
to give evidence that would suggest he had had PTSD for a 
number of years, as evidenced by his multiple stressors, 
flashbacks, and nightmares as well as exaggerated startle 
response, his avoidance of war memorabilia and difficulty in 
intimate relationships.  He tended to avoid things that upset 
him at this point.  It was noted that his life was pretty 
much normal "with regard to his memories" and that he was 
very much troubled by his lack of money due to being on 
strike.  The Axis I diagnosis was PTSD, chronic.  The GAF 
score as it related to PTSD was 70.  He was noted to have 
some impairment in social interaction and some disruption of 
sleep, and was competent for VA purposes.   

Follow-up VA treatment records from October and November 1998 
reflect continued assessments of ineffective coping related 
to PTSD.  The veteran was still trying to complete his 
stressor statement at a session in November 1998, and became 
tearful and choked up when describing a stressful event in 
Vietnam.  In December 1998, he finally completed the stressor 
statement.  By January 1999, when he was seen for follow-up 
of PTSD with depressive disorder, the session was devoted to 
completing documentation for his pending claim for PTSD.  

A February 1999 VA mental health report shows that the 
veteran complained that his Prozac was not working.  He 
described periods of increased depression and agitation.  He 
reported that his mood was more often depressed than not, and 
that he was worrying constantly.  He described his free time 
as spent worrying, particularly since he remained unemployed 
after a strike at the mill.  He had tried a minimum wage job, 
but was released for unknown reasons.  He reported being more 
recently frustrated by memory changes and described being 
unable to walk from one room to another without forgetting 
what he was fetching.  He indicated this did not happen on a 
constant basis, but was increasing in frequency.  The 
assessment continued to be ineffective coping related to 
PTSD.  Some changes and adjustments were made to his 
medication.  

During a clinic visit in March 1999, the veteran was more 
stressed and depressed.  His unemployment benefits had run 
out, which resulted in continued financial difficulties.  He 
had been experiencing problems trying to get hired.  He 
reported increased problems at home due to family conflicts 
and often had to leave home because of stress and anxiety.  
He continued to seek support from his fellow striking co-
workers, many of whom were Vietnam veterans.  By April 1999, 
he reported that his job search outlook had improved, as he 
had taken a test and was called for a physical exam.  He 
reported ongoing conflicts at home involving a sister in law 
who lived in his home.  Also, he reported having "strange" 
dreams and described not sleeping as well as he had.  

June 1999 VA outpatient records reflect that the veteran was 
still looking for a job, having been laid off from the one 
that had been arranged at the time of his last visit.  Other 
complaints were related to back problems.  In July 1999, he 
reported having significant problems sleeping, but denied 
nightmares and claimed he could stay asleep.  He described 
problems actually getting to sleep.  Also in July 1999, some 
findings of borderline anemia, likely due to folate 
deficiency and probably secondary to alcohol dependence over 
the years, were noted.  In August 1999 he was noted to still 
drink, although the heavy usage had subsided significantly.  
In an October 1999 follow up, the veteran addressed things 
such as hot days that triggered his PTSD symptoms, and he 
complained of continued sleep disturbances which had lessened 
since adding medications.  In November 1999, his sleep 
disturbances were attributed partly due to back problems as 
well as anxiety.  He also had a new job, which required a 
functioning vehicle, and he was having problems getting his 
vehicle repaired, experiencing conflicts with the mechanics 
which exacerbated his symptoms.

A treatment plan review of December 1999 reflects Axis I 
diagnoses of PTSD, alcohol dependence, and major depressive 
disorder, recurrent, moderate, and an Axis V GAF of 48.  When 
seen in February 2000, the veteran reported that he and his 
wife were getting along better since her sister left the 
house.  He commented that frequent problems he had with her 
family put a strain on their relationship.  He remarked that 
he tried to hold his anger in, but when he got angry, he 
remained so for days.  He also reported significant problems 
with hypervigilance.  He did say that he was sleeping better, 
so he stopped taking Trazodone.  

In March 2000, he was said to be doing well on current 
medication.  He still had contact with the union and was 
still picketing at times and discussed some work safety 
issues that surfaced due to a coworker's accidental death.  
He stated that it was unlikely he would be called back to his 
old job as his department remained closed.  He was still 
waiting for his VA claim to be processed.  He reported that 
his home life had stabilized since he demanded that his in-
laws move out.  In April 2000, he reported that he had 
returned from a trip to Washington, DC, with his union, and 
had been able to see the Vietnam Veterans Memorial and other 
sites.  He reported that he could not stay at the Vietnam 
Memorial long, and was glad that he was not brought to tears 
by these places.  Treatment records from May 1999 addressed 
problems with a smashed finger.  

The report from a July 2000 VA examination briefly notes the 
veteran's history.   Presently, the veteran was still on 
strike at the steel plant, and had been so since October 
1997.  He was noted to have worked for about three or four 
months as a car washer for minimum wage.  He reported getting 
settlement checks from a court case of about $3000 to $4000, 
along with VA benefits of about $1200 to $1500 a year, which 
he claimed was all the assistance he received.  His wife was 
also now unemployed and looking for a job.  He and his owned 
their home, which they were in no danger of losing.  He 
denied any legal problems and reported still drinking alcohol 
on weekends, admitting that he would go through a 12 pack of 
beer at a sitting.  He denied using street drugs.  He was 
noted to continue treatment at the Pueblo VA clinic, where he 
had received treatment for the past three years.  A history 
of unsuccessful Prozac use was noted.  He was now on 
Nefazondone, aspirin and some antacid.  His current stressors 
included recovering from a fire, reported in the chart notes.  
He claimed he did not have carpet and curtains and held the 
union responsible for owing him new ones.  His marriage 
overall was in good shape, and his only child, an 18-year-old 
daughter, had just graduated high school and was headed to 
college on a scholarship.  He only saw his daughter and two-
year-old granddaughter about four or five times a year but 
spoke with them on the phone all the time.  

On the July 2000 mental status examination, the veteran was 
described as very neatly dressed, with good hygiene.  Unlike 
the previous examination interview in 1998, he removed his 
sunglasses, and was quite cooperative during the interview.  
His affect was full range, and mood was stable.  He was a 
little anxious during the interview.  His thinking processes 
were goal directed and quite logical.  His motor activity was 
normoactive.  On review of psychiatric symptoms, he reported 
occasional problems sleeping, along with bad concentration 
and decreased energy.  He reported being irritable and 
tending to isolate himself.  He occasionally ruminated but 
denied suicidal or homicidal thoughts.  He denied feeling 
helpless, but occasionally felt hopeless about his job.  He 
reported rarely having nightmares, which only occurred every 
month or two.  He claimed that he thought about Vietnam all 
the time and had flashbacks once or twice a week, reportedly 
avoiding reminders of Vietnam such as TV shows or movies 
about war.  He had difficulty with the Fourth of July due to 
the firecrackers and avoided other situations that brought 
Vietnam to his attention.  He reportedly had an abnormal 
startle response and was slightly paranoid that people were 
following him.  On a "mini mental status examination," he 
scored 29.5 out of 30 points.  His general information 
knowledge was fair to good for a man of his age and 
education, and proverbs and similarities were appropriately 
abstracted.  

The assessment concerning the veteran's condition was that he 
actually presented better on the day of this examination than 
on the previous examination in 1998.  The examiner observed 
that the veteran was not saying that PTSD was bothering him 
to the extent that he could not work, but that the situation 
at the steel mill itself was the major problem.  He continued 
to come back and reflect on his work situation.  The examiner 
also noted that the veteran was less than forthcoming when 
discussing his finances in that it was difficult to reconcile 
the fact that the veteran and his wife owned a own home, paid 
substantial monthly phone bills, and apparently lived on only 
about $4000 to $5000 a year, even though the union apparently 
paid the utility and insurance bills. 

The examiner noted that, basically, the veteran did have 
signs and symptoms of PTSD, but did not have the usual 
effective charge seen in people who talked about Vietnam 
experiences.  It was noted that there was no reluctance to 
discuss events, as seen in many people "who have true" 
PTSD; rather the veteran was anxious to talk about it in some 
ways.  As a result of these considerations, the examiner 
agreed with the October 1998 examiner that the veteran's PTSD 
was mild to moderate.  This examiner was not sure that PTSD 
was preventing the veteran from working or causing any 
substantial problems with interpersonal relationships.  The 
veteran was noted to still abuse alcohol, which could very 
well account for some depressive symptoms.  The examiner 
opined that it was very hard to make a reasonable psychiatric 
diagnosis whenever the subject was drinking.  Overall the 
veteran was described as being in better shape than when he 
was examined in 1998 and was definitely competent to handle 
funds.  The Axis I diagnoses were PTSD, mild; and alcohol 
abuse and dependence, and the Axis II diagnosis was 
personality disorder, question thereof.  Axis III refers to 
the medical records, and Axis IV was moderate given the 
veteran's unemployment status.  The Axis V GAF currently was 
70 percent as related to service connected PTSD.  The overall 
GAF was also 70.

II.  Initial Matters

The RO has met its duty to notify and assist the appellant in 
the development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been given copies of relevant rating 
decisions, the Statement of the Case, and the Supplemental 
Statement of the Case, which provide notice of the 
information and evidence necessary to substantiate the claim.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to his 
claim has been obtained and associated with the claims 
folder, including service medical records and VA outpatient 
records.  He was afforded VA examinations in October 1998 and 
July 2000, and the reports are in the file.  There is no 
indication that he is receiving benefits from the Social 
Security Administration.  Thus, the duty to notify and assist 
under the new law has been satisfied, and the appellant will 
not be prejudiced by the Board deciding this case on the 
merits without remanding it to the RO for consideration under 
the new legislation governing duty to assist.  Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

III.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period. Fenderson at 126-28.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2000).  
All benefit of the doubt will be resolved in the veteran's 
favor. 38 C.F.R. § 4.3 (2000).

38 C.F.R. § 4.130, Diagnostic Codes 9411, which pertains to 
PTSD, provides for disability ratings as follows:

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

A 70 percent evaluation is provided for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is provided for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent evaluation is provided for occupational and 
social impairment with mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during the periods of significant stress, or, 
symptoms controlled by continuous medication. 38 C.F.R. § 
4.130 (2000).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

Analysis

Generally, the veteran has argued that his PTSD is more 
severe than reflected in the currently assigned 10 percent 
evaluation.  He asserts that the most recent examination was 
not properly conducted.  He contends that he does have 
nightmares up to four times a month and dislikes crowds, 
although he admitted that he does quite well in a crowd of 
familiar people.  

It must be emphasized that the evidence most probative of the 
degree of disability resulting from the veteran's PTSD takes 
the form of medical reports prepared based on the application 
of psychiatric principles to findings noted by a competent 
medical professional.  The competent evidence in this case 
record includes two VA examination reports and records from 
the Pueblo, Colorado, VA facility.  

The veteran did not file a claim for PTSD until August 1998 
and there is no medical evidence of PTSD or any other 
psychiatric disorder prior to 1998.  When the veteran was 
first seen at VA in mid-1998 the diagnosis was major 
depressive disorder and a GAF of 45 was assigned.  At that 
time it was noted that he likely also had a problem with 
PTSD.  He was also on strike from his employment as a 
steelworker and had had a recent fire in his home and his 
Blazer had been wrecked.   Thus, he was confronted with 
multiple situational stressors at that time that were 
unrelated to PTSD or service.  He did get a minimum wage job, 
which apparently he held for only a short time.  In August 
1998 he was given Axis I diagnoses of PTSD, alcohol 
dependence, and moderate major depressive disorder, with A 
GAF of 48.  However, the GAF scores of 45 and 48 were not 
based solely on PTSD, inasmuch as PTSD was not the sole 
psychiatric diagnosis on either occasion.  Despite those 
early GAF scores, the medical evidence at about that time 
does not show that the veteran experienced suspiciousness, 
panic attacks, or anxiety.  Moreover, there is no indication 
that PTSD had had any adverse affect on the veteran's 
employment with a steel mill, where he had worked for almost 
30 years prior to the strike.  The veteran was given a formal 
VA rating examination in October 1998, at which time the only 
psychiatric diagnosis was PTSD and the GAF score was 70.  At 
that time he reported occasional bad dreams and being 
awakened occasionally by heartburn; otherwise he slept well.  
Despite his claiming not to like crowds, it was noted that by 
going to pool halls and bars he placed himself among crowds.  
His speech was goal directed, his memory was intact, and the 
only positive finding on the mental status examination was 
that his affect was "slightly" constricted.  In light of 
this evidence and the fact that the GAF score was found to be 
70 for PTSD, it is concluded that the competent medical 
evidence does not show symptoms meeting or more closely 
approximating the criteria for 30 percent during this period.  
In fact, the October 1998 examiner noted that the veteran had 
"some" impairment in "social interaction" and some 
disruption of sleep, but the examiner did not make any 
concluding comment in respect to industrial impairment.  

Subsequent VA outpatient records reflect that the veteran 
described depression and worry, noting that he had been 
worried particularly since he continued to be on strike.  He 
also reported increasing memory problems such as forgetting 
why he went from one room to another.  However, he was also 
exposed to additional stress during this period since he 
indicated that his unemployment benefits had run out and he 
had been encountering difficulties in finding other 
employment.  However, there is nothing to show that PTSD was 
a factor in his unemployment or in any difficulty finding 
another job.  During this time he also reported family 
problems related to the fact that his sister-in-law had been 
living in his home.  He continued to report sleep 
difficulties, but they were attributed in part to back 
problems.  Although there was another GAF of 48 noted in an 
outpatient report of December 1999, at that time there were 
three Axis I diagnoses given, only one of which was PTSD.  On 
the other hand, at the time of the July 2000 VA examination 
the examiner diagnosed PTSD, which he characterized as 
"mild," and a personality disorder, stating that the GAF 
for PTSD was 70.  At that time, the veteran's affect had full 
range, his mood was stable, his thinking processes were 
logical and goal directed, and his ability to abstract was in 
tact.  However he was noted to be a little anxious and, 
although he expressed multiple complaints, he still was noted 
to present better at that time than at the examination in 
1998.  It appears that the examiner may have had some doubt 
as to whether the veteran actually has PTSD inasmuch as he 
distinguished between some of the veteran's behavior and that 
of many of the people "who have true" PTSD.  In any event, 
the examiner indicated that the veteran's abuse of alcohol 
could account for some of his depressive symptoms.  The 
examiner did not, however, relate alcohol abuse to PTSD.  

Thus, the evidence shows that PTSD is productive of no more 
than occupational and social impairment with mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  Accordingly, a rating in excess of 10 percent 
for PTSD has not been warranted during the period since the 
initial granted of service connection.  Rather, a 
preponderance of the probative and competent evidence shows 
that the service-related PTSD has been no more than 10 
percent disabling during the entire appeal period, under the 
criteria for evaluating psychiatric disorders.  Accordingly, 
staged ratings are not warranted.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order. The evidence in this case fails to 
show that PTSD, in and of itself, now causes or has in the 
past caused marked interference with employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  In fact, there is no independent 
evidence to corroborate any interference with employment due 
to PTSD.  As noted several times above, the veteran worked 
for almost 30 years for a steel mill and there is nothing to 
show that he would not still be working there were it not for 
the fact that he went on strike.  That he is now in his mid-
50s and presumably has limited work experience (as a 
steelworker) are factors that could impede his search for a 
new job but are unrelated to his PTSD.    


ORDER

Entitlement to a rating in excess of 10 percent for PTSD is 
denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 



